Title: To James Madison from Louis-Marie Turreau de Garambouville, November 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



November 1806

Le Soussigné, ministre plénipotentiaire de S. M. I. & R. près Monsieur le Président des Etats: Unis d’Amérique, a l’honneur d’informer Monsieur Madison, Sécretaire d’Etat, de l’existence d’un traité de confédération des Etats du Rhin, dont l’effet nécessaire est de changer la Constitution germanique.
Depuis longtems la Constitution de l’Empire Germanique avait subi de Si nombreuses altérations, qu’elle n’offrait plus à Ses différens membres aucune Garantie.  L’ancienne balance d’Autorité n’existait plus.  On avait vu dans la dernière Guerre que l’Allemagne ne formait plus un même Corps, & cette désunion toujours croissante, aurait laissé Subsister au Centre de l’Europe une cause habituelle de Guerre & d’inquiétude.
Tous les Etats de la conféderation du Rhin ont Senti le besoin de S’unir dans la défence de leurs communs intérêts par des liens plus forts & mieux assortis à leur position; & Sa Majesté l’Empereur a voulu assurer par Son concours, la Stabilité d’un arrangement qui avait pour but de conserver au Midy de l’Allemagne la paix du dehors & la tranquillité intérieure.
LL. MM. l’Empereur d’Autriche & le Roi de Prusse ont reconnu la Confédération du Rhin qui S’exécute.  Les deux Puissances de l’Allemagne qui doivent prendre le plus d’intérêt aux Affaires de cette partie de l’Europe, reconnaissant ainsi ce nouvel ordre de choses, il n’est pas douteux que les autres Cours en l’Europe imiteront leur exemple, & Saisiront cette occasion de donner à S. M. l’Empereur un nouveau témoignage de leurs Sentimens d’Amitié pour Ses dispositions à maintenir la paix Continentale.
L’Empire Germanique n’existe plus; l’Empereur d’Autriche a renoncé au titre d’Empereur d’Allemagne; & cette partie de l’Europe n’est plus composée que d’Etats Indépendants ou confédérés conformément aux Clauses du dernier Traité.  La déclaration de la Cour de Vienne & Ses renonciations formelles Sont le complément de l’acte politique qui change la Situation de l’Europe  La France S’affermit au rang qui lui était assigné, elle ne veut le remplir que pour consolider la paix continentale.
Le Soussigné en fesant cette communication à Monsieur le Sécretaire d’Etat, a lieu d’espérer que le Gouvernement fédéral jugera désormais convenable de conformer ses Relations diplomatiques avec les différents Souverains de l’Allemagne, aux changements survenus dans leur Situation particulière, dans leurs titres et dans leurs rapports entre ’eux.  L’Ancien protocole cesse  convenir à un ordre de choses qui ne Subsiste plus.
Le Soussigné a l’honneur de faire passer à Monsieur le Sécretaire d’Etat copie du Traité, comme des actes qui le confirment, & il Saisit avec empressement cette occasion pour lui présenter l’hommage de Sa haute Considération

Turreau

